DETAILED ACTION
      NOTE: The present application is being examined under the pre-AIA  first to invent provisions. 

The amendment filed on 08/31/2021 is entered. Claims 206-211are under examination. 

Terminal Disclaimer
The terminal disclaimer filed on  08/31/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,688,149 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

In view of submission of terminal disclaimer (08/31/2021), the rejection of claims 206-211 on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-8 of U.S. Patent No. 10,688,149 B2 is no longer applicable.
      Conclusion
Claims 206-211 are allowed and are numbered as 1-6 respectively.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 




Respectfully,

/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)